DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. 	Claims 54 is rejected under 35 U.S.C. 101, as the claimed invention is directed to non-statutory subject matter.

Regarding independent claims 54, the computer readable storage medium in the independent claim could be embodied as a signal, causing a signal per se to fall under the scope of the invention, which represents non-patentable subject matter. When the specification is silent as to whether the medium comprises transitory computer readable media such as signals, an article of manufacture claiming such a computer readable storage medium can be broadly interpreted to include such non-statutory material.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during 
the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re 
Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Examiner suggests claiming "a non-transitory computer readable storage medium”

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

6.	Claim 35, 36, 40, 43, 45, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017028336 A1): hereafter; YULONG in view of Bontu et al (US PGPUB 20140044105) and Xue et al (USPGPUB 2014/0098790.) 

Regarding claim 35 and 45, YULONG disclose a method for using a radio access technology, the method comprising 
wherein the first event indicates that a base station fails to configure a secondary cell or instructs the base station to delete a configured secondary cell (see page 1, line 37 thru page 2, line 42, base station only supports the measurement configuration of the cell that configures the LTE; does not support config. of WLAN Scell,)
the secondary cell is a secondary cell of the second radio access technology on an unlicensed spectrum (see Abstract, WLAN Scell exist on unlicensed spectrum.)                     
the UE is configured to support the first radio access technology and the second radio access technology, the first radio access technology and the second radio access technology are configured to use the unlicensed spectrum (see abstract, para: 0077, LAA and WLAN utilize unlicensed spectrum.)                             
Bontu et al disclose second radio access technology is a carrier aggregation technology configured to use the unlicensed spectrum (see para: 0135, WiFi utilized in a carrier aggregation scheme.)  In addition, Bontu further teaches a processor, memory along with programs which are executed via processor (see Fig. 20 & 22, para: 0116-0119.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize second radio access technology is a carrier aggregation technology configured to use the unlicensed spectrum as taught by Bontu with the teachings of YULONG for the purpose of further managing wireless communication on same spectrum band.
Although YULONG and Bontu fail to teach triggering, by the UE, a first event to disable a second radio access technology while the UE currently uses the second radio access technology, in analogous art, Xue disclose a wireless device (WD) shutting off its connection/communication with a WiFi, and the WD then connects to LTE network to continue data exchange (para: 0053-0054.)  In addition, Xue disclose a WD/wireless device which includes a processor for execution of multiple programs/algorithms, memory and interface directly or indirectly coupled together (see figure 8, para: 0033, 0061, 0064.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize a first event to disable a second radio access technology while the UE currently uses the second radio access technology as taught 

Regarding claim 36 and 46, YULONG disclose after the determining, by the UE, to use the first radio access technology and before the triggering, by the UE, the first event (see page 2, line 72 thru page 3, line 90) the method further comprises:
determining, by the UE, a status of the UE using the second radio access technology (see page 2, line 72 thru page 3, line 96, the UE configure with different RRM measurements); and
the triggering, by the UE, the first event comprises:
triggering, by the UE, the first event based on the status of the UE using the second radio access technology (see page 4, line 155 thru col. 5, line 190, UE using second radio access technology based on RRM measurements.)

Regarding claim 40 and 50, YULONG teaches wherein
the status of the second radio access technology includes the secondary cell is not configured by the UE (see page 1, line 37 thru page 2, line 42, base station only supports the measurement configuration of the cell that configures the LTE; does not support config. of WLAN Scell,) 
the first event indicates that a signal quality of a first cell is lower than a first threshold (see page 9, line 339-345, measured quality lower than the threshold),                  and the first cell is a serving cell of the second radio access technology; and
the triggering, by the UE, the first event based on the status of the UE using the
(see page 1, line 37 thru page 2, line 42, base station only supports the measurement configuration of the cell that configures the LTE; does not support config. of WLAN Scell), comprises:
receiving, by the UE, a second configuration message sent by the base station in response to the status of the second radio access technology including the secondary cell is not configured by the UE (see page 1, line 37 thru page 2, line 42, base station only supports the measurement configuration of the cell that configures the LTE; does not support config. of WLAN Scell,) wherein the second configuration message indicates that the first cell has been configured as the secondary cell (see page 16 line 657-669);
receiving, by the UE, a second measurement instruction message sent by the base station, wherein the second measurement instruction message instructs the UE to measure a signal quality of the secondary cell (see page 18, line 720-727, service quality associated with Scell); and
sending, by the UE, the first event to the base station thereby causing the base station to delete the secondary cell (see page 17, line 687-693, triggered event cause removal of secondary cell.)

Regarding claim 43, although YULONG and Bontu fail to teach wherein the determining, by the UE, to use the first radio access technology comprises:
determining, by the UE according to a current service requirement of the UE, to use the first radio access technology; or
Xue disclose a selection operation of a user, to use the first RAT (the WD then selects to connect to LTE network to continue data exchange (para: 0053-0054.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize wherein the determining, by the UE, to use the first radio access technology to include determining, by the UE according to a current service requirement of the UE, to use the first radio access technology; or
determining, by the UE based on a selection operation of a user, to use the first radio access technology as taught by Xue with the combined teachings of YULONG and Bontu for the purpose of further managing wireless communication on same spectrum band.

7.	Claim 44 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017028336 A1): hereafter; YULONG in view of Bontu et al (US PGPUB 20140044105) and Xue et al (USPGPUB 2014/0098790) as applied to claim 35 and 45 above, and further in view of SADEK et al (USPGPUB 2015/0163823.)

Regarding claim 44 and 53, although YULONG, Bontu et al and Xue et al fail to teach the limitations of the standing claim, in analogous art, SADEK et al teaches wherein after the determining, by the UE, to use the first radio access technology and before the triggering, by the UE, the first event, the method further comprises:
determining, by the UE, that the secondary cell has been configured; and the triggering, by the UE (see figure 6, para: 67, configured Scell), the first event includes
(see para: 0067-0070, without a clean channel being available w/r unlicensed spectrum.)  In addition, 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize wherein after the determining, by the UE, to use the first radio access technology and before the triggering, by the UE, the first event, the method further include determining, by the UE, that the secondary cell has been configured; and the triggering, by the UE, the first event includes triggering, by the UE, the first event in response to the unlicensed spectrum failing to include an available band as taught by SADEK et al with the combined teachings of YULONG, Bontu and Xue et al for the purpose of further managing wireless communication on same spectrum band.

8.  	Claims 41, 42, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017028336 A1): hereafter; YULONG in view of Bontu et al (US PGPUB 20140044105) and Xue et al (USPGPUB 2014/0098790) as applied to claims 35, 43 and 45 above, and further in view of Jokinen et al (USPGPUB 20020128035.)  

Regarding claim 41 and 51, although YULONG, Bontu et al and Xue et al fail to 
the processor being further configured to; read a flag bit on the UE, and trigger the first event in response to reading the flag bit being a first value, wherein the flag bit being the first value indicates that the second radio access technology is currently used, in analogous art, Jokinen disclose the processor being further configured to read a flag bit on the UE, and trigger the first event in response to reading the flag bit being a first (see Figure 2 & 4, Table 0001, para: 0042, flag bit read, UE determines whether where the first slot/value represent flag bit indicating that the configurations are in use by ULTRA cell (second/destination RAT2).) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize the processor being further configured to; read a flag bit on the UE, and trigger the first event in response to reading the flag bit being a first value, wherein the flag bit being the first value indicates that the second radio access technology is currently used as taught by Jokinen with the combined teachings of YULONG, Bontu and Xue et al for the purpose of further managing wireless communication on same spectrum band.

Regarding claim 42 and 52, although YULONG, Bontu et al and Xue et al fail to 
further configured to wherein the processor is further configured to: use the first radio access technology after triggering the first event, and set the flag bit to a second value, wherein the flag bit being the second value indicates that the UE currently uses the first radio access technology, in analogous art, Jokinen further teaches that the dynamic configurations are not being used by the RAT2/nodeb, (see Table 0001, Figure 4, para: 0043, first slot/value of flag bit contain bit representing that the dynamic config. is not being used by RAT2/nodeB, therefore, RAT1/GSM does use dynamic config.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to wherein the processor is further configured to: use the first  with the combined teachings of YULONG, Bontu and Xue et al for the purpose of further managing wireless communication on same spectrum band.

9.	Claims 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017028336 A1): hereafter; YULONG in view of Bontu et al (US PGPUB 20140044105) and Xue et al (USPGPUB 2014/0098790) as applied to claim 35, 43 and 45 above, and further in view of Kim et al (US PGPUB 20170111217.)

Regarding claim 37 and 47, although YULONG, teach radio access technology and secondary cell is not configured by the UE as indicated above, YULONG, Bontu and Xue fail to teach the combination wherein the status of the UE using the second radio access technology including; radio access technology includes: the secondary cell has been configured by the UE and is not activated the secondary cell has been configured by the UE and is activated, in analogous art, Kim et al teach in Figure 8 whereby the SCell is configured and activated, and configured and deactivated.
Therefore, it would have been obvious to one of ordinary skill in the art prior before the effective filing date to utilize radio access technology includes: the secondary cell has been configured by the UE and is not activated the secondary cell has been configured by the UE and is activated as taught by Kim with the combined teachings of 
.

10.	Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017028336 A1): hereafter; YULONG in view of Bontu et al (US PGPUB 20140044105) and Xue et al (USPGPUB 2014/0098790) as applied to claim 35, 43 and 45 above, and further in view of Kim et al (US PGPUB 20170111217.) 

Regarding claim 38 and 48, YULONG disclose the first event indicates that a signal quality of the secondary cell is lower than a first threshold; and
the triggering, by the UE, the first event based on the status of the US using the second radio access technology (see page 4, line 155 thru col. 5, line 190, UE using second radio access technology based on RRM measurements) comprises:
sending, by the UE, the first event to the base station thereby causing the base station to delete the secondary cell in response to the status of the second radio access technology (see line 0163 thru line 0174, measurement report shared with base station, which enables base station to add or delete Scells), including the secondary cell has been configured by the UE and is not activated, or the secondary cell has been configured by the UE and is activated (see page 11, line 433-442, the UE sends RRM measurement report to a base station to manage the secondary serving cell on the unlicensed spectrum.)
As indicated above, Kim teaches the status of the second radio access technology includes the secondary cell has been configured by the UE and is not Kim et al teach in Figure 8, whereby the SCell is configured and activated, and configured and deactivated.
Therefore, it would have been obvious to one of ordinary skill in the art prior before the effective filing date to utilize radio access technology includes: the secondary cell has been configured by the UE and is not activated the secondary cell has been configured by the UE and is activated as taught by Kim with the combined teachings of YULONG, Bontu and Xue for the purpose of further managing wireless communication on same spectrum band.

11.	Claims 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017028336 A1): hereafter; YULONG in view of Bontu et al (US PGPUB 20140044105) and Xue et al (USPGPUB 2014/0098790) as applied to claim 35, 38, 43, 45 and 48 above, and further in view of Kim et al (US PGPUB 20170111217) and Sambhwani et al (US PGPUB 2012/0201226.)

Regarding claim 39 and 49, YULONG disclose wherein
the status of the second radio access technology includes the secondary cell is not configured by the UE (see page 1, line 37 thru page 2, line 42, base station only supports the measurement configuration of the cell that configures the LTE; does not support config. of WLAN Scell),
the first event indicates that the UE prohibits sending a result of measuring a first cell by the UE to the base station (see page 1, line 37 thru page 2, line 42, base station only supports the measurement configuration of the cell that configures the LTE; does not support config. of WLAN Scell, therefore, the Scell measurements are not shared with the base station), and
the first cell is a serving cell of the second radio access technology (see line 475-487, primary serving cell of WLAN); and
the triggering, by the UE, the first event based on the status of the UE using the second radio access technology (see lines 473-487, first triggering event associated with UE condition using the WLAN/secondary radio access technology) comprises:
receiving, by the UE, a first configuration message sent by the base station in response to the status of the second radio access technology including the secondary cell is not configured by the UE (see page 3, line 97-108, RRM measurement report/config. message whereby the WLAN/RAT2 includes Scell that is not configured by UE, see page 1, line 37 thru page 2, line 42, base station only supports the measurement configuration of the cell that configures the LTE; does not support config. of WLAN Scell), and prohibiting the UE from sending a result of measuring the signal quality of the neighboring cell to the base station thereby causing the base station being unable to configure the neighboring cell as the secondary cell (see page 1, line 37 thru page 2, line 42, base station only supports the measurement configuration of the cell that configures the LTE; does not support config. of WLAN Scell); 
receiving, by the UE, a first measurement instruction message sent by the base station, wherein the first measurement instruction message instructs the UE to measure (see page 2, line 57-72, page 8, line 332-331, received signal quality associated with neighbor cell.
Although YULONG, Bontu, Xue and Kim fail to teach wherein the first configuration message indicates that the first cell has been configured as a neighboring cell of a primary serving cell, among serving cells of the second radio access technology, on which the UE currently camps, and the first cell is different from the primary serving cell; however, in analogous art, Sambhwani et al disclose wherein the first configuration message indicates that the first cell has been configured as a neighboring cell of a primary serving cell, among serving cells of the second radio access technology, on which the UE currently camps (see para: 0060, serving cell on which the UE is camped), and the first cell is different from the primary serving cell (see para: 0076 & 0077);
Therefore, it would have been obvious to one of ordinary skill in the art prior before the effective filing date to utilize wherein the first configuration message indicates that the first cell has been configured as a neighboring cell of a primary serving cell, among serving cells of the second radio access technology, on which the UE currently camps, and the first cell is different from the primary serving cell as taught by Sambhwani et al with the combined teachings of YULONG, Bontu, Xue and Kim for the purpose of further managing wireless communication on same spectrum band.

12.	Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable Xue et al (USPGPUB 2014/0098790) in view of Bontu et al (US PGPUB 20140044105.) 

Regarding claim 54, Xue et al computer readable storage medium, wherein the computer readable storage medium comprises computer instructions, and when the computer instructions are run on a user equipment (UE), disclose a WD/wireless device which includes a processor for execution of multiple programs/algorithms, memory and interface directly or indirectly coupled together (see figure 8, para: 0033, 0061, 0064)
 the UE is configured to: determine to use a first radio access technology (see Figure 4, determining to use first RAT); and
trigger a first event to disable a second radio access technology while the UE currently uses the second radio access technology (see Xue disclose a wireless initiating an operation (device (WD) shutting off its connection/communication with a WiFi) (para: 0053-0054, and the WD then connects to LTE network to continue data exchange), wherein the first event indicates that a base station fails to configure a secondary cell or instructs the base station to delete a configured secondary cell, and the secondary cell is a secondary cell of the second radio access technology on an unlicensed spectrum (para: 0053-0054, first operation (event) that use .)  
Although Xue fail to disclose second radio access technology is a carrier aggregation technology configured to use the unlicensed spectrum, however, in analogous art, Bontu et al disclose second radio access technology is a carrier aggregation technology configured to use the unlicensed spectrum (see para: 0135, WiFi utilized in a carrier aggregation scheme.)  In addition, Bontu further teaches a processor, memory along with programs which are executed via processor (see Fig. 20 & 22, para: 0116-0119.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467  
March 17, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467